LUMBARD, Circuit Judge
(dissenting):
The issue between Westin, the operator of the Hotel Plaza, and Millar, the elevator maintenance company, is a simple one: the *1565degree to which one or both of them were responsible for the malfunctioning of the elevator which caused the injuries to Grace Willis.
The accident occurred about 7:30 p.m. on a Saturday evening when Willis tripped and fell in stepping out of elevator # 8, which had stopped two inches above the level of the sixteenth floor. Willis was a permanent resident of the Plaza. She testified that, on a number of unspecified occasions, she had spoken to Plaza employees about the misleveling of the elevator and the sudden closing of the elevator door, among them the lobby porter Willie Hare, the bellman Bobby, and people at the front desk. The Plaza did not call any witnesses regarding Willis’s complaints. Obviously, the jury resolved the issue of whether the Plaza received actual notice in favor of Willis, and the record contains evidence adequate to support this conclusion.
The Plaza’s contract with Millar provided that Millar was to have a representative at the hotel from 8:00 a.m. to 4:30 p.m. (5:00 p.m. in practice) Mondays through Fridays; at other times Millar was on call. Under the contract, the Plaza was obligated to “maintain personnel competent to inspect and detect irregularities or idiosyncrasies in operation” and to shut down any elevator not functioning properly. Thus, during more than 26 hours, from 5:00 p.m. Friday, September 7 until about 7:30 p.m. Saturday, September 8, the Plaza had sole responsibility for detecting operational irregularities and, if there was an unsafe condition, for taking the elevator out of service. Although on call, Millar could take care of a weekend emergency only if the Plaza called Millar. There is no evidence that any Plaza employee inspected the malfunctioning elevator between 5:00 p.m. Friday and the time of the injury Saturday evening.
On this record it is small wonder that the jury decided that the Plaza was 80% responsible and Millar was 20% responsible for Willis’s injuries. Although there is no way of knowing exactly when the elevator’s misleveling could or should have been discovered, it surely commenced or continued misleveling sometime after 5:00 p.m. Friday, September 7th, during the period when the Plaza had the responsibility for inspection and action.
The alleged errors committed by the court in excluding the testimony of Plaza’s expert, and in the wording of the interrogatories which the court presented to the jury, could hardly have changed the result. Any defect in Millar’s keeping of maintenance records or its deviation from customary practices in elevator maintenance cannot excuse the Plaza from its duty, from 5:00 p.m. Friday until Monday morning, to see that the elevators were functioning properly.
Although the court’s exclusion of Wes-tin’s expert testimony on conflict of interest grounds, because the expert’s son had previously worked for the predecessor law firm to Willis’s law firm, may well have been an abuse of discretion, there was sufficient time for Willis to retain another expert or to advise the court if that could not be done in time. In any event, the proffered testimony of the expert that Mil-lar’s keeping of records was not in accordance with accepted standards could hardly have had a substantial effect on the jury’s verdict. In short, the jury had every reason to believe that the immediate cause of the accident was the Plaza’s failure to inspect the elevator during the 26-hour period when it had the responsibility to do so, and to shut it down before Willis’s misadventure on Saturday evening. Consequently, I see no need to disagree with the trial judge’s denial of Westin’s motion for judgment notwithstanding the verdict.
In any event, on this record, there is no justification for an appellate court to substitute its own judgment, which would reduce Westin’s share of liability from 80% to zero, for that of the jury and the trial judge who heard and saw the witnesses.
The court makes poor use of its resources to find such error in this diversity case. There is no need to nullify the action of the jury and direct an entirely different and, in my view, unjust result.
If my colleagues think there was substantial error in the trial, the only proper *1566course, on this record, is to remand to the district court for a new trial of the issues between Westin and Millar. This court, examining a cold record, is surely no better able to determine the degree of responsibility for Willis’s accident than were the jurors who saw and heard the witnesses.
I would affirm the judgment of the district court.